Citation Nr: 0000129	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  98-00 264 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from September 1964 to October 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
right knee disorder, a back disorder, a left knee disorder, 
and entitlement to non-service connected pension.

The veteran and his representative appeared before a hearing 
officer at the RO in January 1998.  The Board notes that the 
RO granted entitlement to a permanent and total evaluation 
for pension purposes in April 1998.  However, in a July 1999 
letter, the veteran was informed that his income exceeded the 
maximum limit for payment of pension benefits. 

The veteran and his representative appeared before a Member 
of the Board at a videoconference hearing in March 1999.
 
In June 1999, the Board REMANDED this case to the RO for 
consideration of additional evidence received after the case 
had been sent to the Board.  The case has now been returned 
to the Board for adjudication.



FINDINGS OF FACT

1.  The veteran did not have active duty status prior to 
September 30, 1964.  

2.  Residuals of Osgood-Schlatter's disease, to include a 
right tibial tubercle, were attributed to service.

3.  There is no competent evidence of record showing a nexus 
between the veteran's meniscus injury and repair of the right 
knee and his active service.

4.  There is no competent evidence of record showing a nexus 
between the veteran's degenerative joint disease of the right 
knee and veteran's active service.

5.  There is competent evidence in the record, which clearly 
shows that the veteran's low back sprain injury preexisted 
his active service and did not increase in disability during 
service.

6.  There is no competent evidence of record showing a nexus 
between the veteran's current degenerative disc disease of 
the lumbar spine, status post laminectomy, and veteran's 
active service.

7.  There is no competent evidence of record showing a nexus 
between the veteran's degenerative disease of the left knee 
and veteran's active service.


CONCLUSIONS OF LAW

1.  Osgood-Schlatter's disease of the right knee, to include 
right tibial tubercle, was incurred in service.  38 U.S.C.A. 
§§ 1111, 1131, 1153 (West 1991); 38 C.F.R. §§ 3.303, 3.306 
(1999).

2.  The veteran's claim of entitlement to service connection 
for right knee meniscus injury and repair is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The veteran's claim of entitlement to service connection 
for degenerative joint disease of the right knee is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  Low back sprain clearly and unmistakably preexisted 
active service and the presumption of soundness at entry is 
rebutted.  38 U.S.C.A. § 1111 (West 1991).

5.  Low back sprain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1111, 1131, 1153 (West 1991); 38 
C.F.R. §§ 3.303, 3.306 (1999).

6.  The veteran's claim of entitlement to service connection 
for degenerative disc disease is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

7.  The veteran's claim of entitlement to service connection 
for a degenerative joint disease of the left knee is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his right knee disability and his 
low back sprain disorder were aggravated by his active 
service from September 1964 and October 1966 and that his 
left knee disability was incurred in service.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or aggravation and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular 
disability requires more than an allegation that the 
particular disability had its onset or was aggravated in 
service.  It requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 1 Vet. 
App. at 81.  An injury during service may be verified by 
medical or lay witness statements; however, the presence of a 
current disability requires a medical diagnosis; and where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  A pre-existing injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a)(1998).  

The veteran has not claimed that his lumbar spine, right knee 
or left knee disabilities were incurred as a result of a 
combat situation.  Thus, entitlement to application of 
38 U.S.C.A. § 1154(b) is not warranted.

I.  Active Reserve status

The Board notes that the veteran contends that he had service 
in the active reserves prior to his entrance on active duty 
and that he injured his back and right knee during this 
period.  "[U]nless a claimant first carries the initial 
burden of establishing status as a veteran or veteran status 
for the person upon whose military service the desired 
benefits are predicated, the laws administered by the 
Secretary [of Veterans' Affairs] and the resources of the VA 
are not applicable or available."  Lauren v. West, 11 Vet. 
App. 80, 85 (1998).  As to establishing the status of a 
veteran, the claimant must establish such by a preponderance 
of the evidence.  Id. at 84 (citing Aguilar v. Derwinski, 
2 Vet. App. 21, 23 (1991)).  The term "veteran" is defined 
as "a person who served in the active military, naval, or 
air service, and who was discharged or released therefrom 
under conditions other than dishonorable.  38 U.S.C.A. 
§ 101(2) (West 1991).  The term "active military, naval, or 
air service" includes "active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty."  38 U.S.C.A. § 101(24) (West 1991) (emphasis added).

The Board notes that at his March 1999 hearing, the veteran 
testified that he was not on active duty for training when he 
injured his back and right knee, but was subject to call up.  
He clarified that he was waiting to go on active duty.  
Accordingly, the Board finds that the veteran did not have 
active service until September 30, 1964.  His allegations of 
entitlement because of a commitment to service has no legal 
merit. 

II.  Right knee disability

At April 1963 and April 1964 enlistment and annual reserve 
examinations, the veteran reported that he had right knee 
joint effusion and a painful right knee at the age of 15.  
Evaluations of the lower extremities were normal.  Service 
medical records show that veteran complained of right knee 
pain.  Evaluations revealed tenderness at the tibial tubercle 
of the right knee and mild lateral collateral ligament 
tenderness associated with minimal tenderness over tibial 
tubercle.  The impressions included possible Osgood-
Schlatter's disease and mild ligament sprain due to Osgood-
Schlatter's disease.  In February 1966, the service medical 
records indicate that the veteran gave a history of knee 
trouble resulting from a football injury with intermittent 
pain, swelling, and weakness.  The provisional diagnosis was 
rule out torn medial meniscus.  In a February 1966 orthopedic 
consultation, it was noted that the veteran had multiple 
orthopedic visits regarding pain in the knee and that the 
veteran had been diagnosed with Osgood-Schlatter's disease of 
the right knee.  The pain was located at the tibial tubercle 
and there was mild tenderness of the posterior patellar 
surface with crepitus.  The diagnoses included supra patellar 
bursitis and rule out rheumatoid disease.  A March 1966 
notation indicated that X-rays revealed no abnormality of the 
knee other than old Osgood Schlatter's disease or a right 
tibia tubercle.  The veteran was given Cortisone injections 
in the subpatellar tendon and about the tibial tubercle.  At 
his September 1966 separation examination, evaluation of the 
lower extremities was normal.

A January 1970 private hospital report indicated the veteran 
was seen complaining of pain, instability, and locking of the 
right knee.  The physician noted that the veteran had 
sustained an injury to right knee while playing football in 
high school, but was able to serve his military obligation in 
the Navy.  The veteran reported that he had recently slipped 
twisting his right knee and developed the above symptoms.
The impression was internal derangement of the right knee 
with torn medial meniscus.  An incidental finding with X-ray 
studies revealed old Osgood Schlatter's disease which healed 
with a loose fragment of bone at that the tibial tubercle.  
The veteran underwent a right medial meniscectomy and 
excision of loose fragment of bone from the right tibial 
tubercle due to Osgood-Schlatter's disease.

VA medical records from July to September 1996 indicate that 
the veteran complained of bilateral knee pain with history of 
multiple right knee surgeries.  The assessment included 
degenerative meniscal tear of the right with anterior 
cruciate deficit.  VA medical records reveal that the veteran 
underwent bilateral knee arthroscopy with right partial 
medial meniscectomy in November 1996.

At a June 1997 VA examination, the veteran reported that he 
injured his right knee playing sports in high school and had 
problems with pain and swelling while on active duty.  He 
reported undergoing multiple operative procedures on the 
knee.  He complained of pain with swelling and occasional 
giving way of the knee.  The impression was chronic anterior 
cruciate ligament insufficiency of the right knee with 
degenerative changes.  Private June 1997 X-ray studies of the 
right knee revealed osteoarthritic changes.  In a March 1998 
VA examination, the veteran again complained of right knee 
pain and it was noted that he wore a knee brace.  In a May 
1998 VA examination addendum, the impression was degenerative 
disease of the right knee.

At his March 1999 hearing, the veteran testified that he 
injured his right knee playing sports in high school prior to 
service and that it would swell.  He also testified that he 
injured his knee while he was in the active reserves prior to 
entering active duty.  The veteran reported that after he 
entered active duty, he continued to experience problems with 
his right knee.  According to the veteran, his right knee 
injury was aggravated during service.  

A.  Presumption of soundness

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinksi, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports,"  38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions," Id. at (b)(1).  The veteran's April 1964 
service examination shows no findings or diagnosis of a right 
knee disability.  Therefore, as there was no findings of any 
defects of the right knee when he entered active duty, the 
veteran is entitled to a presumption of soundness.

The Board must next determine whether, under 38 U.S.C. § 1111 
and 38 C.F.R. § 304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a right knee injury existed prior 
to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a right knee injury existed prior 
to service should be based on "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof." 38 C.F.R. § 3.304(b)(1).

The April 1963 and April 1964 service examinations, conducted 
for entrance purposes, indicate that the veteran report right 
knee pain and swelling prior to service; however, there is no 
diagnosis of a right knee injury or disability prior to 
service.  Moreover, while the veteran reported a history of 
injuring his right knee while in high school, the Board notes 
that there is no indication as to what type of injury 
occurred.  The Board finds that there is no competent 
evidence that a chronic right knee disability clearly and 
unmistakably preexisted service.  Thus, the Board finds that 
the presumption of soundness has not been rebutted.  


B.  Osgood-Schlatter's Disease to include tibial tubercle

Upon review of the record, the Board finds that the nexus 
between service and the current disability is satisfied by 
the evidence of continuing symptomatology.  The Board notes 
that during service, the veteran was seen on several 
occasions complaining of pain of the right knee.  Diagnoses 
included supra patellar bursitis, rule out rheumatoid 
disease, and mild ligament sprain due to Osgood-Schlatter's 
disease.  Additionally, service X-rays revealed Osgood-
Schlatter's disease and a right tibia tubercle.  Subsequent 
to service, a January 1970 private hospital report, 
containing  X-ray studies, revealed old Osgood-Schlatter's 
disease which healed with a loose fragment of bone at that 
the tibial tubercle.  The private physician indicated that in 
addition to the meniscectomy, the veteran should also have an 
excision of loose fragment of bone from the right tibial 
tubercle.  Thus, the facts establish that Osgood-Schlatter's 
disease with a right tibial tubercle were first diagnosed 
during service and that the veteran was treated for such 
following service.  

Osgood-Schlatter's disease was first identified during 
service, the presumption of soundness has not been rebutted, 
and there is evidence of post service disability.  Thus, 
service connection is warranted. 

C.  Other right knee disabilities

The Board notes that subsequent to service the veteran has 
had multiple right surgeries to include arthroscopy and 
medial meniscectomies for torn right knee meniscus.  Although 
a torn right knee meniscus was suggested as a provisional 
diagnosis during service, upon on orthopedic consultation, 
supra patellar bursitis, rule out rheumatoid disease, and 
Osgood-Schlatter's disease were diagnosed.  The veteran's 
service medical records including his September 1966 
separation examination, contain no findings, diagnosis, or 
treatment for a torn right medial meniscus or degenerative 
disease of the right knee during service.  

The first diagnosis of a torn meniscus of the right knee is 
in a January 1970 private hospital report, more than 3 years 
following service.  The physician noted that the veteran 
recently slipped twisting his knee and developed pain, 
instability, and locking of the right knee.  Subsequent VA 
medical records and examinations show that the veteran 
reported a history of multiple knee surgeries including 
arthroscopes and medial meniscectomies.  At VA examinations 
in June 1997 and March 1998, degenerative disease of the 
right knee was diagnosed.  No professional has related the 
veteran's medial meniscus disability of the right knee or 
degenerative joint disease of the right knee to his active 
service or any event therein.

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, his statement that his meniscus and degenerative 
joint disease resulted from his active service cannot serve 
to well ground the claim because he is not competent to make 
such an allegation, as this requires competent medical 
evidence which indicates that the claim is plausible or 
possible.  Caluza, 7 Vet. App. at 507; see also Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. Brown, 8 Vet. 
App. 384 (1995); Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).  In the instant case, the veteran's service medical 
records show that the veteran was seen during service 
complaining of bilateral knee pain, and diagnoses included 
supra patellar bursitis, rule out rheumatoid disease, and 
mild ligament sprain due to Osgood-Schlatter's disease.  At 
his separation examination, the impression was normal lower 
extremities.  The record does not contain confirmed diagnoses 
or treatment of a right knee medial meniscus disorder or 
degenerative joint disease of the right knee during service 
or that such disorders have been attributed to service.  In 
fact, there is no competent medical evidence showing a nexus 
of the current right knee medial meniscus disability or 
degenerative disease of the right to the veteran's service.  
His attempts to link the post service findings to service are 
not competent and do not establish a well grounded claim.  
Accordingly, the veteran's claim for service connection for a 
right knee medial meniscus disability and degenerative 
disease of the right knee are not well grounded and the 
claims are denied.


III.  Back sprain injury

Service medical records indicated that the veteran was 
hospitalized on October 2, 1964 for evaluation of a severe 
low back sprain which occurred prior to the veteran's 
entrance on active duty.  During the course of 
hospitalization, the veteran underwent physical therapy and 
his pain decreased and range of motion increased.  He was 
discharged to duty and determined fit for duty.  During the 
remainder of his service, there were no complaints, findings, 
or treatment of a low back disability.  At his September 1966 
separation examination, the evaluation of the spine was 
normal.

An April 1983 private hospital report revealed that the 
veteran underwent a semihemilaminectomy and removal of 
extruded intervertebral disc at L5-S1 for a herniated nucleus 
pulposus.  The postoperative diagnosis was massive extruded 
disc on the left at L5-S1.

At a June 1997 VA examination, the veteran reported that he 
injured his back while in the reserves prior to entering 
active service and that he continued to experience back pain 
since that time.  He also reported that he underwent back 
surgery in the 1970's.  The impression was chronic lumbar 
syndrome, history of injury, status post lumbar laminectomy.  
X-ray studies revealed degenerative changes at multiple 
levels with marginal osteophytes from numerous vertebra.

In a March 1998 VA examination, the veteran reported chronic 
arthralgia and pain of the back with history of an injury in 
the 1960's.  The examiner noted that there was painful motion 
and increased pain on use of the back which could 
significantly limit his functional ability.  In a May 1998 VA 
examination addendum, the impression included chronic lumbar 
syndrome, history of old injury, and moderate chronic 
degenerative disc disease.

At his March 1999 hearing, the veteran testified he injured 
his back while in the active reserves just prior to entering 
active duty.   The veteran also testified that he went on 
active duty wearing a back brace and had problems with his 
back while on active duty.  The veteran reported that he 
underwent back surgery after service.

A.  Presumption of soundness

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby, 1 Vet. App. at 227.  The regulation provides 
expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports,"  38 
C.F.R. § 3.304(b), and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions," Id. at 
(b)(1).  Service examinations in April 1963 and April 1964 
showed no indication of a lumbar spine disability.  The 
veteran did not enter active duty until September 1964.  
However, as there was no indication of any defects of the 
lumbar spine when he entered active duty, the veteran is 
entitled to a presumption of soundness.

The Board must next determine whether, under 38 U.S.C. § 1111 
and 38 C.F.R. § 304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a back injury existed prior to 
service.  See Kinnaman, 4 Vet. App. at 27.  The determination 
of whether there is clear and unmistakable evidence that a 
back disability existed prior to service should be based on 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof." 
38 C.F.R. § 3.304(b)(1).

The service medical records show that veteran was immediately 
hospitalized upon his arrival at training camp within in days 
of entering active duty for an evaluation of back pain.  The 
October 1964 hospitalization report established the veteran's 
history AND a diagnosis of low back sprain, EPTE.  Moreover, 
in his testimony and statements on appeal, the veteran 
admitted that he injured his back in a fall from a window 
prior to entering active service in September 1964.  The 
Court has clearly established that the veteran's own 
admissions of a preservice history will constitute clear and 
unmistakable evidence.  Doran, 6 Vet. App. at 286.  The Board 
finds that the medical records and the veteran's testimony 
are competent evidence that such clearly and unmistakably 
preexisted service.  Gahman v. West, 12 Vet. App. 406 (1999).  
Thus, the Board finds that the presumption of soundness has 
been rebutted as to low back strain. 

B.  Presumption of aggravation

As the low back disability has been shown to pre-existed 
service, the Board must now address the question of whether 
there was aggravation of the disability during service.  The 
presumption of aggravation provides that a preexisting injury 
or disease will be considered to have been aggravated by 
active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a) (1999); Crowe, 7 Vet. App. at 238.  
Clear and convincing evidence is required to rebut the 
presumption of aggravation in service where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b) (1999); see Akins v. Derwinski, 1 Vet. 
App. 228, 232 (1991) (in the case of aggravation, the 
government must point to a specific finding that the increase 
in disability was due to the natural progression of the 
disease).  "Flare-ups" of a preexisting condition do not 
constitute aggravation if there is no increase in severity of 
underlying disability.  Hunt v. Derwinski, 1 Vet. App. 292, 
296-97 (1991).

Here, the Board finds that the veteran's low back injury was 
not aggravated in service.  As previously discussed, the 
record shows that following the October 1964 hospitalization, 
the veteran was discharged as fit for duty with decreased 
pain and increased range of motion.  Moreover, the veteran's 
service medical records contain no complaints, findings, or 
treatment of a low back disability during the remainder of 
the veteran's service and an evaluation of the spine at his 
September 1966 separation examination was normal.  Therefore, 
we are left with the fact that the veteran's low back sprain 
was not aggravated during service.  The incident in service 
may only be classified as an acute flare-up which did not 
result in chronic disability.

C.  Well grounded analysis

The Board has carefully reviewed the evidence of record, 
taking into account the manifestations of the disability that 
were recorded prior to, during and subsequent to service, as 
required by 38 C.F.R. § 3.306(b), and has determined that 
there is no basis to conclude that there was aggravation of a 
preservice disability in the present case.  It appears that 
the veteran was treated for a preservice disability at the 
time of his entry into service, rather than an actual 
aggravation of the disability.  See Hunt at 297.  The Board's 
finding that the preservice low back injury did not undergo 
an increase in severity during service and the conclusion 
that there was no aggravation during service are further 
supported by the fact that the record contains no competent 
medical evidence of further complaints or treatment of the 
low back until an April 1983 private hospital report, more 
that 17 years after service. 

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno, 6 Vet. App. at 470.  However, his statement 
that his back injury was aggravated during his period of 
active service cannot serve to well ground the claim because 
he is not competent to make such an allegation, as this 
requires competent medical evidence which indicates that the 
claim is plausible or possible.  Routen v. Brown, 10 Vet. 
App. 183 (1997).  In the instant case, the June 1997 and 
March 1998 VA examinations revealed diagnoses of chronic 
lumbar syndrome, history of old injury.  However, there is no 
competent evidence showing a nexus of this diagnosis to the 
veteran's service.  In fact, in both instances, the only back 
injury noted was the injury which occurred prior to service.  
The veteran's attempts to link the post service findings to 
service are not competent and do not establish a well 
grounded claim.  Accordingly, the veteran's claim for service 
connection for a low back injury is not well grounded and the 
claim is denied.
D.  Degenerative disc disease of the lumbar spine

The Board notes that the evidence of record also indicates 
that the veteran has been diagnosed with chronic disc disease 
of the lumbar spine.  As noted previously, the service 
medical records show only treatment for low back sprain, 
there were no complaints, findings, or treatment of lumbar 
disc disease during service.  The Board notes that the first 
indication of disc disease of the lumbar spine was in an 
April 1983 private hospital report showing that the veteran 
underwent a semihemilaminectomy and removal of extruded 
invertebral disc at L5-S1 for a herniated nucleus pulposus.  
Private June 1997 X-rays show degenerative changes at 
multiple levels of the lumbar spine and the diagnosis 
following a March 1998 VA examination included chronic 
degenerative disc disease.  However, there is no competent 
evidence showing a nexus between the veteran's current 
diagnosis of degenerative disc disease to the veteran's 
service or any incident therein.  The veteran's attempts to 
link the post service findings to service are not competent 
and do not establish a well grounded claim.  Accordingly, 
service connection for degenerative disc disease of the 
lumbar spine is not well grounded and the claim is denied.
  
IV.  Left knee disability

At April 1963 and April 1964 enlistment and annual reserve 
examinations, evaluations of the lower extremities were 
normal.  During active service the veteran complained of 
bilateral knee pain.  Diagnoses included supra patellar 
bursitis and rule out rheumatoid disease.  The remaining 
service medical records specifically contain complaints 
pertinent to the veteran's right knee.  At his September 1966 
separation examination, evaluation of the lower extremities 
was normal.

A May 1972 private hospital report revealed a postoperative 
diagnosis of torn medial ligaments of the left knee with 
probable internal derangement.  The veteran underwent an 
arthrotomy of the knee with repair of the medial collateral 
ligament and posterior medial capsule and excision of frayed 
portion of posterior cruciate ligament.  The postoperative 
diagnoses included torn medial collateral ligament, posterior 
medial capsule and posterior cruciate ligament.

A July 1975 private hospital report indicated that the 
veteran underwent an arthrotomy of the left knee with removal 
of degenerated torn medial meniscus, repair of posterior 
medial capsule, and repair of medial collateral ligament.  
The postoperative diagnoses included internal derangement 
with old chronic rotary instability secondary to capsular and 
anterior cruciate disruption, medial collateral ligament 
disruption, and torn degenerated medial meniscus.

A December 1984 private medical report shows that the veteran 
complained of continued knee pain and difficulty walking or 
standing for long periods of time.  X-rays revealed traumatic 
arthritis with degenerative changes in the left knee.  His 
physician noted that the veteran had knee problems for 
several years from high school football injuries and had two 
previous left knee surgeries.  The veteran underwent an 
arthroscopic debridement and high tibial valgus osteotomy.  
The final diagnosis was severe degenerative arthritis of the 
left knee medial compartment.

VA medical records from July to September 1996 indicate that 
the veteran complained of bilateral knee pain and arthritis 
with history of multiple left knee surgeries.  The 
assessments included chronic left knee pain and degenerative 
joint disease of the left knee.  VA medical records reveal 
that the veteran underwent bilateral knee arthroscopy with 
left partial medial meniscectomy in November 1996.  It was 
noted that the veteran would eventually need a total knee 
replacement on the left.

At a June 1997 VA examination, the veteran gave a history of 
injury secondary to a fall in the 1970's.  The veteran 
reported that he has had 5 surgeries on his left knee.  He 
complained of chronic left knee pain, swelling, and giving 
way.  The impression included severe arthritic changes of the 
left knee, postoperative times 5.  Contemporaneous X-rays of 
the left knee revealed status post open reduction internal 
fixation, well-healed left tibial fracture with posttraumatic 
osteoarthritic degenerative changes of the left knee.  A 
March 1998 VA examination revealed that the veteran 
demonstrated painful motion and pain on use of the knees.  
The impression, set forth in a May 1998 VA examination 
addendum, included degenerative disease of the left knee, 
status post multiple surgeries.

During his March 1999 hearing, the veteran testified that he 
did not have any problems with his left knee prior to active 
duty and that he first injured his left knee on active duty.  
According to the veteran, he continued to have difficulty 
with his left knee during service and thereafter, and 
underwent the first surgery of his left knee in 1969 or 1970. 

The veteran maintains that his left knee disability, to 
include torn meniscus and degenerative disease, began during 
service, when he fell on his left knee.  The veteran is 
competent to report on that which he has personal knowledge, 
that is what comes to him through his senses.  Layno, 6 Vet. 
App. at 470.  However, his statement that his current left 
knee disability is related to service cannot serve to well 
ground the claim because the veteran is not competent to make 
such an allegation, as this requires competent medical 
evidence which indicates that the claim is plausible or 
possible.  Caluza, 7 Vet. App. at 507; see also Robinette, 8 
Vet. App. at 77; Edenfield, 8 Vet. App. 384; Grottveit, 5 
Vet. App. at 93.  In the instant case, the veteran's service 
medical records show that the veteran was seen during service 
complaining of bilateral knee pain, and diagnoses included 
supra patellar bursitis and rule out rheumatoid disease.  At 
his separation examination, the impression was normal lower 
extremities.  The Board notes that private and VA medical 
records show that the veteran underwent multiple left knee 
surgeries from for torn medial collateral ligament, posterior 
medial capsule, posterior cruciate ligament, internal 
derangement with old chronic rotary instability secondary to 
capsular and anterior cruciate disruption, medial collateral 
ligament disruption, degenerated torn medial meniscus, and 
severe degenerative arthritis of the left knee medial 
compartment.  VA examinations in June 1997 and March 1998 
contain diagnoses of chronic left knee pain and degenerative 
joint disease of the left knee.  However, there is no medical 
opinion of record indicating a nexus between the veteran's 
current left knee disability, to include status post medial 
meniscectomies and degenerative disease of the left knee, and 
his active service.  In view of the absence of that fact, his 
allegation that there is some relationship to inservice 
injuries is unsupported.  Therefore, the Board concludes that 
the veteran's claim for service connection for a left knee 
disability is not well grounded.  Accordingly, the claim for 
service connection for a left knee disability is denied.  38 
U.S.C.A. § 5107 (West 1991).

The Board acknowledges that it has decided some of the issues 
on appeal on a different basis than did the RO.  When the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether the veteran will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decisions herein.


ORDER

Service connection for residuals of Osgood-Schlatter's 
disease to include excision of a tibial tubercle, of the 
right knee is granted.  Service connection for right knee 
meniscus disorder is denied.  Service connection for 
degenerative disease of the right knee is denied.  Service 
connection for low back sprain is denied.  Service connection 
for degenerative disc disease of the lumbar spine is denied.  
Service connection for degenerative disease of the left knee 
is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

